IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRIAN J. O'NEILL,                        : No. 527 EAL 2017
                                         :
                    Petitioner           :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
THE PHILADELPHIA ZONING BOARD            :
OF ADJUSTMENT,                           :
                                         :
                    Respondent           :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.